Citation Nr: 1754663	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lymphoma secondary to in-service exposure to herbicide agents.

2.  Entitlement to service connection for a lymphatic system disability other than lymphoma, to include lymphedema, secondary to in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, son, and daughter


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1954 to June 1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2016, the Veteran, his wife, his son, and his daughter testified at a hearing before the undersigned Veterans Law Judge.

As reflected on the title page of this decision, the Board has recharacterized the Veteran's original July 2013 claim for service connection for lymphedema secondary to in-service exposure to herbicide agents as two separate claims for (1) service connection for lymphoma secondary to in-service exposure to herbicide agents, and (2) service connection for a lymphatic system disability other than lymphoma, to include lymphedema, secondary to in-service exposure to herbicide agents.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The matters of the Veteran's entitlement to service connection for lymphedema, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities were previously before the Board in May 2017.  On remand, VA granted the Veteran's claims for service connection for peripheral neuropathy, and thus, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As explained in further detail below, the Board grants service connection for diffuse large B-cell lymphoma and remands the issue of the Veteran's entitlement to service connection for a lymphatic system disability other than lymphoma, to include lymphedema; thus, the Board will not address whether there has been substantial compliance with the May 2017 remand at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that a remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of the Veteran's entitlement to service connection for a lymphatic system disability other than lymphoma, to include lymphedema, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with diffuse large B-cell lymphoma, a non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for service connection for diffuse large B-cell lymphoma have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017); 38 U.S.C. § 1116 (2012).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as non-Hodgkin's lymphoma, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Here, upon examination in June 2017, a VA physician noted a diagnosis of diffuse large B-cell lymphoma that had its onset in March 2017, indicated that the Veteran was undergoing chemotherapy for this condition, and acknowledged that there is a medically recognized pathological link between lymphoma and herbicide exposure.  The Board observes that the Veteran has been diagnosed with a type of non-Hodgkin's lymphoma.  See Dorland's Illustrated Medical Dictionary 1086-87 (32nd ed. 2012) (defining B-cell, diffuse, and large cell lymphomas as types of non-Hodgkin's lymphoma, which is a heterogeneous group of malignant lymphomas).  As noted previously, non-Hodgkin's lymphoma is recognized by VA as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).

In light of the foregoing, the Board finds that the evidence is sufficient to support a grant of service connection for diffuse large B-cell lymphoma.  Accordingly, service connection is granted.


ORDER

Service connection for diffuse large B-cell lymphoma is granted.


REMAND

The issue of the Veteran's entitlement to service connection for a lymphatic system disability other than lymphoma, to include lymphedema, remains before the Board.

Upon examination in June 2017, a VA physician noted that the Veteran has two diagnosed lymphatic conditions-his service-connected lymphoma and his claimed lymphedema of the lower legs and feet, which has an unknown date of onset.  In light of the grant of service connection for diffuse large B-cell lymphoma, the Board finds that a remand is necessary to obtain a medical opinion that addresses the relationship between the Veteran's service-connected lymphoma and claimed lymphedema.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310 (2017) (providing that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from the VA physician who examined the Veteran in June 2017, or another appropriate clinician, to address the potential relationship between the Veteran's service-connected lymphoma and claimed lymphedema.  The entire claims file, to include all electronic files, must be reviewed by the reporting clinician.

      (a) Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected lymphoma or lymphoma treatment caused his lymphedema.

      (b) Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected lymphoma or lymphoma treatment aggravated his lymphedema.

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation of the Veteran's lymphedema by his service-connected lymphoma or lymphoma treatment is found, the clinician must attempt to establish a baseline level of severity of the lymphedema prior to its aggravation by the service-connected lymphoma or lymphoma treatment.  

The reporting clinician must provide a complete rationale for all opinions expressed.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the clinician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the clinician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the clinician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disability.

2.  After completing any additional development deemed necessary, readjudicate the claim for service connection for a lymphatic system disability other than lymphoma, to include lymphedema.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


